DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings
The drawings are objected to because Figures 5A-5B do not illustrate “hatched pixels” and “pixels filled with dots” as described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Methods and Devices for Encoding and Decoding a Data Stream Representing At Least One Image That Disables Post-Processing of Reconstructed Blocks Based on Prediction Mode.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0287994 A1 (“Van der Auwera”).
Regarding claim 1, Van der Auwera discloses a method for decoding a coded data stream (e.g. see encoded video bitstream as shown in Fig. 3) representative of at least one image (e.g. see frame, see at least paragraph [0025]), said image being split into blocks (e.g. see blocks as shown in Fig. 2, see at least coding unit, paragraph [0146]), wherein the method comprises the following acts implemented by a decoding device (e.g. see video decoder decoding encoded video bitstream as shown in Fig. 3) for at least one block of the image (e.g. see blocks as shown in Fig. 2, see at least coding unit, paragraph [0146]), referred to as the current block: decoding an item of information indicating a coding mode of the current block (e.g. see entropy decoding unit 70 may decode and interpret information indicative of encoding modes for the blocks to determine a prediction mode for the first block and to determine a prediction mode for the second block, e.g. see at least paragraphs [0146]-[0147]) among at least a first coding mode and a second coding mode (e.g. see at least DC, directional, short-distance intra-prediction (SDIP) prediction modes e.g. see at least paragraphs [0027]), the second coding mode being a coding mode according to which the current block is decoded by, for each pixel of the current block (e.g. see SDIP prediction mode, paragraphs [0027], [0148]): obtaining a prediction of said pixel (e.g. see motion compensation unit 72, intra prediction unit 74 in Fig. 3, e.g. see at least paragraphs [0098]-[0099]) from another previously decoded pixel, said other previously decoded pixel belonging to said current block or to a previously decoded block of the image (e.g. see reference frame memory 82 in Fig. 3, e.g. see at least paragraphs [0098]-[0099]),  decoding a prediction residue associated with said pixel (e.g. see residual blocks in Fig. 3, e.g. see at least paragraph [0100]), and reconstructing said pixel from the 
Regarding claim 3, Van der Auwera further discloses wherein said processing method comprises a deblocking filtering applied to the pixels of the reconstructed current block that are located at the boundary of the reconstructed current block with a reconstructed neighbouring block in the image (e.g. see deblocking, e.g. see at least paragraph [0148]).  
Regarding claim 4, Van der Auwera further discloses wherein: when the current block is decoded according to the second coding mode: the application of the deblocking filtering to the reconstructed current block is disabled for all the pixels of the reconstructed current block (e.g. see determine whether to deblock an edge between the blocks based at least in part on whether the prediction modes for the blocks include SDIP, e.g. see at least paragraph [0148], e.g. see if YES in 232, video decoder skip the deblocking determination, e.g. see at least paragraphs [0031], [0153]), when the current block is decoded according to a coding mode distinct from the second coding mode: the deblocking filtering is applied to a pixel of the reconstructed current block if said pixel is located on a boundary of said reconstructed current block with a neighbouring reconstructed block in the image (e.g. see determine whether to deblock an 
Regarding claim 5, Van der Auwera discloses wherein: when the current block is decoded according to the second coding mode: the application of the deblocking filtering to the reconstructed current block is disabled for a pixel of the reconstructed current block if said pixel is located on a boundary of said reconstructed current block with a neighbouring block in the image and if said neighbouring block is decoded according to the second coding mode (e.g. see determine whether to deblock an edge between the blocks based at least in part on whether the prediction modes for the blocks include SDIP, e.g. see at least paragraph [0148], e.g. see if YES in 232, video decoder skip the deblocking determination, e.g. see at least paragraph [0153]; also see Fig. 7I where the current block, i.e. 182, is SDIP and its neighbor to the right 184 is also SDIP with edge 183 in between, which will be skipped in deblocking, paragraphs [0031], [0137]), and the deblocking filtering is applied to a pixel of the reconstructed current block if said pixel is located on a boundary of said reconstructed current block with a reconstructed neighbouring block in the image and if said neighbouring block is decoded according to a coding mode distinct from the second coding mode (e.g. see and Fig. 7C where the current block, i.e. 160, is SDIP and its neighbor to the left 158 is not SDIP with edge 159 in between where deblocking may be made using alternative support regions, e.g. see at least paragraphs [0031], [0137]).    
	Regarding claims 2, 8-14, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. Note that the corresponding video encoder 20 to the video decoder 30 is disclosed in Fig. 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera in view of US 2013/0101025 A1 (“Van der Auwera2”).
Regarding claim 6, although Van der Auwera discloses wherein said processing method is a method for correcting at least one pixel of the reconstructed current block (e.g. see deblocking, e.g. see at least paragraph [0148]), it is noted Van der Auwera differs from the present invention in that it fails to particularly disclose by adding to the reconstructed value of said pixel a value obtained from an item of information decoded from the data stream.  Van der Auwera2 however, teaches by adding to the reconstructed value of said pixel a value obtained from an item of information decoded from the data stream (e.g. see SAO, e.g. see at least paragraph [0171]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Van der Auwera and Van der Auwera2 before him/her, to modify the filtering blockiness artifacts for video coding of Van der Auwera with Van der Auwera2 in order to extend to other loop filter process in the HEVC standard. 
Regarding claim 7, although Van der Auwera discloses wherein, when the current block is decoded according to the second coding mode (e.g. see SDIP prediction mode, paragraphs [0027], [0148]), it is noted Van der Auwera differs from the present invention in that it fails to particularly disclose the application of said correction method to the reconstructed current block is disabled for all the pixels of the reconstructed current block. Van der Auwera2 however, teaches the application of said correction method to the reconstructed current block is disabled for all the pixels of the reconstructed current block (e.g. see disabling deblocking, SAO, ALF when the current coding unit is losslessly coded and the neighboring block(s) are not, e.g. see at least paragraphs [0171]-[0172]).  The motivation above in the rejection of claim 6 applies here. 
	Regarding claims 15-16, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fu et al., US 2019/0028710 A1, discloses selective coding
Rosewarne et al., US 2017/0127090 A1, discloses method, apparatus and system for de-blocking a block of video samples
Li et al., US 2016/0241868 A1, features of intra block copy prediction mode for video and image coding and decoding
Pu et al., US 2015/0365695 A1, discloses determining application of deblocking filtering to palette coded blocks in video coding
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485